DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract, this application is disclosing an automatically adjustable landing light circuit and method for an aircraft approaching a target  to “determine a course correction, as a function of the cross-wind data, and adjust the landing light projection in accordance with each determined course correction”.

After the Final Office Action and Examiner Interview; applicant further filed an RCE with amended independent claims and some dependent claims, to read the independent claim 1 (and similarly claims 7 & 17) as follows; “An automatically adjustable landing light circuit for an aircraft (approaching a target),
a navigation database configured to provide an intended approach to a target, including, for various geospatial points along a travel path to the target, an intended heading; 
an external source of environmental information that includes... cross-wind data; 
a landing lights assembly including a landing light (LL) and a control motor; the landing lights assembly configured to project a landing light projection along a beam axis;
determining that the actual aircraft heading has deviated from a centerline of the target by an angle, as a function of the cross-wind data, and  a course correction required responsive thereto, to align the actual aircraft heading with the centerline of the target; and 2adjusting the beam axis responsive to the course correction”


Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “landing lights” with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, including “automatically adjustable landing lights” , either alone or in combination with other prior art of record; in regard to the independent claims 1, 7 & 17 and dependent claims 2-6, 8-16, & 18-20 limitations. 


Applicant’s arguments, see Applicant Arguments/Remarks pages 8-12, filed on 12/28/2021, with respect to claims 1-20, with claims 1, 7 & 17 being in independent forms, have been fully considered and are persuasive; therefore, 
The rejection of claims 1 and 7 under  35 USC § 112(f) is withdrawn,
The rejection of claims 1-20 under 35 USC § 103 is withdrawn.


Some of the closest prior art found on search which all are fail to disclose above limitations;

Ell; Todd, US 9643736 B1, Systems and methods for landing lights;
Remarks: Discloses a landing light system and steering method, 
However, fails to disclose the claim elements at steps 1-2 above.

Hessling-Von Heimendahl; Andre et al.	US 20160345401 A1	AIRCRAFT LANDING LIGHT UNIT, EXTERIOR AIRCRAFT LIGHTING SYSTEM AND METHOD OF OPERATING AN AIRCRAFT LANDING LIGHT UNIT;
Remarks: Discloses an aircraft landing light unit for illuminating an aircraft environment, a control unit for adjusting the light output of the aircraft landing light unit to the atmospheric haze. 
However, fails to disclose the claim elements at steps 1- 2 above.

HESSLING von HEIMENDAHL; Andre	US 20160076722 A1	Dynamic Aircraft Headlight and Method of Operating a Dynamic Aircraft Headlight
Remarks: Discloses a dynamic aircraft headlight for shaping an output light intensity distribution from the light emitted by the LED group. 
However, fails to disclose the claim elements at steps 1-2 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 1-20 are allowed.
Claims 1, 7 & 17 are allowed independent claims.
Claims 2-6 are allowed due to dependencies to the allowed claim 1.
Claims 8-16 are allowed due to dependencies to the allowed claim 7.
Claims 18-20 are allowed due to dependencies to the allowed claim 17.


Invention Drawings: 

    PNG
    media_image1.png
    665
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    668
    318
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    646
    498
    media_image3.png
    Greyscale
 
               

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665